Citation Nr: 1719032	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than February 26, 2010 for the award of service connection for dysthymia with somatic features.


REPRESENTATION

Appellant represented by:	Ronald A. Berridge, Attorney at Law


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2015, the Board remanded the claim in order for the AOJ to send a statement of the case to the Veteran.  Accordingly, the AOJ issued a statement of the case in February 2016.  Subsequently, the Veteran filed a timely substantive appeal in March 2016.  The case is once again before the Board.

In a May 2017 letter, the Veteran's representative expressed concern that certain documentation had not been included in the Veteran's claims file.  Upon review of the Veteran's claims file, the specified documentation has been incorporated into the Veteran's claims file.   


FINDINGS OF FACTS

1. The Veteran first submitted a claim of entitlement to service connection for depression on February 26, 2010.

2.  No communication or evidence was received prior to February 26, 2010 which could be interpreted as an informal or formal claim of entitlement to service connection for dysthymia with somatic features.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 2010 for the grant of service connection for dysthymia with somatic features have not been met.  38 U.S.C.S. §§ 5107, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.1(p), 3.102, 3.153, 3.155, 3.156(b), 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Introduction

The Veteran is seeking an effective date earlier than February 26, 2010 for the grant of service connection for dysthymia with somatic features.  The Veteran raises two arguments in support of his claim for an earlier effective date.  First, the Veteran contends that he is entitled to an effective date of July 17, 1988 because his claim for depression was "reasonably raised" or "inferred" by the record when he filed a claim for service connection of a partial complex seizure disorder with right temporal lesions ("seizure disorder") within one year of his separation from service.  Alternatively, the Veteran contends that he is entitled to an effective date of October 14, 2004 because he filed an informal claim for depression during the pendency of the October 2014 claim to reopen the previously denied claim of entitlement to service connection for a seizure disorder.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.S. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.S. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2015).    

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  In order for a document to be recognized as an informal claim, "there must be a reasonable expectation for VA to act in the manner that the claimant intended."  King v. Shinseki, 23 Vet. App. 464, 470 (2010) (holding that a "desire to obtain VA benefits received in a medical report by VA physicians" cannot constitute an informal claim) (citing Ellington v. Nicholson, 22 Vet. App. 141, 146 (2007)).  "VA 'sympathetically read[s]' a veteran's filing 'in determining whether . . . an informal claim for [benefits has been made.]'"  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The "mere presence of medical evidence" is not sufficient to indicate intent to apply for service connection or identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, "case law is clear that the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing . . . symptom[s] of the disability."  Brokowski, 23 Vet. App. at 86-87.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015).

II. Analysis 

A. The September 1988 Claim

By way of history, the Veteran was discharged from service after a February 1988 Report of Medical Board from the Naval Hospital in Bethesda, Maryland recorded the following diagnoses: (1) right medial temporal lobe 1X2 cm. lesion (arachnoid cyst-vs. epte epidermoid); (2) partial complex seizure disorder epte svc aggravated; and (3) mild adjustment disorder with depressed mood.  The medical board opined that the Veteran's conditions existed prior to entry onto active duty and the Veteran was unable to return to full duty.  The Veteran was discharged on July 15, 1988.

The American Veterans (AMVETS) was appointed to represent the Veteran on September 22, 1988.  That day, the Veteran also filed a formal claim for service connection by completing the VA Form 21-526, Veteran's Application for Compensation and Pension.  There, the Veteran described the nature of his condition as the following: "(1) non-enhancing lesion R temporal lobe; parasellar medial with a differential diagnosis of an epidermoid tumor vs. an arachnoid cyst (incidental finding) Sept 12, 1957 (2) partial complex seizure disorder December 1st 1987."  A two page statement detailing his seizure condition as well as his recent medical history accompanied the formal claim.  In a February 1989 rating decision, the RO denied the claim for service connection.  The Veteran then filed a timely notice of disagreement.  The Veteran stated that "I believe that my seizure disorder should be considered as service-connected.  I am requesting a statement of the case be prepared so that I may prepare a formal appeal."  The RO issued a statement of the case in July 1989.  In response, the Veteran did not file a substantive appeal (VA Form 9); thus, the February 1989 rating decision became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. § 20.302 (2015). 

The Board first turns to address the Veteran's argument that his claim for depression was "reasonably raised" or "inferred" by the record when he filed his claim for service connection of a seizure disorder.  Contrary to the Veteran's representations, an informal claim cannot be "inferred" from the record.  Medical evidence alone does not identify the benefit sought.  Brannon, 12 Vet. App. at 35.  Instead, the requirements of an informal claim include the following: "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Further, the Veteran must describe the nature of the disability.  Id.  Here, the Veteran's September 1988 statement in support of the claim does not address or reference any symptoms related to depression or dysthymia.  Rather, the Veteran solely focuses on the medical history of his seizure disorder.  The Veteran's September 1988 formal claim further clarifies his intent to solely apply for VA benefits for his seizure disorder.  There, the Veteran only addresses his diagnoses of a lobe lesion and a partial complex seizure disorder.  Complaints or symptoms regarding depression or dysthymia are absent in both documents.  As both documents did not include intent to apply for VA benefits, the Board finds that the Veteran did not file an informal claim for either depression or dysthymia in September 1988.  38 C.F.R. § 3.155(a) (2015); Brokowski, 23 Vet. App. at 86-87. 

B. April 2006 Documents 

The next issue is whether any written communications, after September 1988 but before February 26, 2010, expressed intent to apply for a claim of entitlement to service connection for depression or dysthymia.  In support of an earlier effective date, the Veteran directed the Board's attention to two documents: the Veteran April 2006 substantive appeal and the April 2006 report of contact.  

The Veteran filed a claim to reopen his previously denied claim for service connection for a seizure disorder in October 2004.  In a September 2005rating decision, the RO denied the Veteran's claim.  Then, the Veteran filed a notice of disagreement in December 2005.  

Prior to the RO issuing a statement of the case, the Veteran contacted the office of the United States Senator Debbie Stabenow of Michigan in January 2006.  In a letter addressed to the office, the Veteran framed his pending claim as "seizure disorder secondary to brain lesion."  In March 2006, the RO issued a statement of the case for the Veteran's claim to reopen.  

The Veteran filed a substantive appeal with the Board on April 6, 2006.  There, the Veteran stated: 

I was sound at induction and discharged for a mass in my head and a seizure disorder . . . I am suffering from depression over the fact that I've had to deal with being told by the USN med board that I have a lesion and seizure disorder, discovered on active duty.  And now it doesn't exist.  

On April 28, 2016, the Veteran filed a "Report of Contact Form" from the AMVETS Service Department.  The memo pertained to "Records/Medical Conflicting!"  A representative of AMVETS directed the communication to AMVETS Service Department in Detroit, Michigan.  The representative stated: 

Please review records from local DRS and Ann Arbor which show seizure disorder and no seizure disorder, a lesion on the frontal lobe and no lesion.  And certainly show evidence of depression; none of these issues were noted at induction.  The depression is seen by the Veteran as a result of adversarial treatment by the DOD and DVA. 

Later, in a November 2006 statement, the Veteran's representative characterized the Veteran's pending claim as "Reconsideration of Service Connection for a seizure disorder to a brain lesion."

On December 13, 2006, the Veteran contacted the RO via facsimile.  The Veteran requested his appeal to be suspended.  The Veteran stated that his "Former AMVETS representative dropped my case after I berated him for changing the basis of my claim 'without' consulting with me first.  I am also concerned that this person may have done things to BIAS my review."  The Veteran appointed a new representative, which is also his current representative, Ronald A. Berridge, Esq., on February 17, 2010.  

On February 26, 2010, the Veteran filed a claim for service connection for depression.  In his statement in support of a claim, the Veteran stated that "I am filing a formal claim for service connected disability for depression."  The Veteran is currently service connected for dysthymia with somatic features rated at 70 percent disabling, effective February 26, 2010.  

The Board first addresses whether the Veteran's April 2006 substantive appeal included an informal claim for service connection of depression or dysthymia.  A plain reading of the Veteran's substantive appeal does not indicate intent to seek compensation benefits for depression.  While the Veteran stated "I am suffering from depression," the Veteran explained that the source of his depression is not attributed to service.  Instead, the Veteran stated his depression is due a disagreement with recent medical evidence, which did not reveal a diagnosis of either a seizure disorder or a lesion of the temporal lobe.  Therefore, the Veteran's substantive appeal cannot be construed as intent to apply for VA benefits.  

Next, the Board turns to the April 2006 report of contact.  There, the representative stated that the Veteran's medical record "certainly showed evidence of depression . . . The depression is seen by the Veteran as a result of adversarial treatment by the DOD and DVA."  This statement is in the context of an internal communication within AMVETS, which was included in the Veteran's claims file on April 26, 2006.  The representative's statement alone does not clearly express intent to apply for VA benefits for depression.  Rather, the representative generally attributed the Veteran's depression to actions by the Department of Defense and VA.  The statement does not clarify whether the "adversarial treatment" is related to an event in service or after separation.  Also, this document was not directed to the VA; instead, the communication was between two offices within AMVETS.  Therefore, this document does not communicate the Veteran's intention to apply for VA benefits and does not create a "reasonable expectation for the VA to act" in the manner that the Veteran may have intended.  See King, 23 Vet. App. at 470. 

In addition, the contemporaneous statements by the Veteran and his representative indicated that his only pending claim was one to reopen a claim of service connection for a seizure disorder.  In the Veteran's January 2006 contact with the office of Senator Stabenow, the Veteran characterized his claim as only "seizure disorder secondary to brain lesion."  Later in November 2006, the Veteran's representative framed the Veteran's claim as "Reconsideration of Service Connection for a seizure disorder to a brain lesion."  In each communication, the Veteran did not address any symptoms of depression or dysthymia. 

Therefore, in light of the statement included in the April 2006 report of contact, the intended recipient of the document, and contemporaneous communications, the Board does not recognize the April 2006 report of contact as an informal claim. 

In sum, there is no document that might be construed, even in the broadest sense, as a claim of entitlement to service connection for depression dated prior to February 26, 2010.  Therefore, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than February 26, 2010 for the grant of service connection for dysthymia with somatic features.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date for the grant of service connection for dysthymia with somatic features prior to February 26, 2010 is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


